DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (USPN 9259627).
	Regarding claim 1, Myers et al. discloses a club head having a body wherein the outer surface of the body has a recessed channel therein.  The club head also includes a weight assembly wherein the weight assembly includes a weight, cover, and a fastener.  The weight is disposed within the recessed channel and is configured to slide therein.  The cover releasably secures the weight within the recessed channel and includes first and second positions.  The fastener couples the cover to the body and engages the first portion of the cover wherein the second portion of the cover is rotatable relative to the first portion when the first portion is raised at least partially out of the recessed channel.  Figures 5-7 show the above, however figures 5-7 do not show the fastener having a fastener axis such that the cover is moveable along the fastener axis.  Myers et al. does not that the club head has an additional weight cartridge and 
	Regarding claim 2, Myers et al. discloses the rotation axis of the second portion of the cover being orthogonal to the fastener axis. 
	Regarding claim 15, see the above regarding claim 1.    In addition, Myers et al. discloses a locked configuration and an unlocked configuration.  The locked position tightens the cover to the body, using the fastener, to secure the weight within the recessed channel and the unlocked position raised the cover from the body, via the fastener, from the body to slid the weight to the desired position within the recessed channel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 6 of U.S. Patent No. 10695628. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not disclose having more than one weight.  Though not claimed, the limitations set forth by US Patent 10695628 encompasses the limitations of claim 1 of the instant application.  Further, it should be noted that the cover inherently has two ends due to a portion of the cover being lifted out in an unlocked position, implying that the other portion is still attached to the body of the club head.  In light of the above, US 10695628 anticipates the instant application.  
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10918917. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not disclose the crown and sole.  Though not claimed, the limitations set forth by US Patent 10918917 encompasses the limitations of claim 1 of the instant application.  Further, it should be noted that the cover inherently has two ends due to a portion of the cover being lifted out in an unlocked position, implying that the other portion is still attached to the body of the club head.  In light of the above, US 10918917 anticipates the instant application.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10926143. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not disclose the crown and sole.  Though not claimed, the limitations set forth by US Patent 10926143 encompasses the limitations of claim 1 of .
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11090536. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not disclose the crown and sole.  Though not claimed, the limitations set forth by US Patent 11090536 encompasses the limitations of claim 1 of the instant application.  Further, it should be noted that the cover inherently has two ends due to a portion of the cover being lifted out in an unlocked position, implying that the other portion is still attached to the body of the club head.  In light of the above, US 11090536 anticipates the instant application.

  Allowable Subject Matter
Claims 8-14 are allowed.
Claims 3-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711